United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
DEPARTMENT OF THE AIR FORCE,
WHITEMAN AIR FORCE BASE, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Docket No. 16-1561
Issued: January 9, 2017

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 26, 2016 appellant filed a timely appeal from a June 22, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant has more than two percent permanent impairment of the
left lower extremity for which he received a schedule award.
FACTUAL HISTORY
On July 18, 2012 appellant, then a 53-year-old aircraft overhaul leader, sustained a left
knee injury when he missed a rung while descending an aircraft step ladder and fell. OWCP
1

5 U.S.C. § 8101 et seq.

accepted appellant’s claim for left knee sprain and expanded his claim to include tear of the
medial meniscus of the left knee and synovitis. Appellant did not stop work but returned to light
duty. Appellant underwent arthroscopic surgery on November 14, 2012. He was off work from
November 12 to December 2, 2012 after undergoing surgery and returned to full duty on
January 14, 2013. Appellant retired on June 8, 2015.
Appellant was treated by Dr. Robert F. Greiner II, an osteopath, from July 31 to
October 9, 2012, for the July 18, 2012 work-related left knee injury when he fell while
descending a ladder. He diagnosed left knee pain and sprain and strain of the knee and leg. On
November 14, 2012 the physician performed left knee arthroscopic surgery, partial medial
meniscectomy and arthroscopic three compartment major synovectomy. Dr. Greiner diagnosed
left knee meniscus tear. A left knee magnetic resonance imaging (MRI) scan on September 21,
2012 revealed an intrasubstance signal of the posterior horn of the medial meniscus suspicious
for a tear, a small subchondral lesion at the medial femoral condyle peripherally, probably
degenerative, and a possible small nonacute subchondral fracture.
On March 3, 2016 appellant filed a claim for a schedule award (Form CA-7). He
submitted a July 28, 2015 report from Dr. Greiner who noted that appellant presented with
radiating left knee pain and a limp. Left knee findings included crepitus in the patellofemoral
region, intact anterior and posterior cruciate ligament, intact medial and lateral collateral
ligaments, negative McMurray’s sign, and strength of 4/5. Dr. Greiner diagnosed left knee pain,
internal derangement of the knee and sprain and strain of the medial collateral ligament of the
knee. He noted that appellant had reached maximum medical improvement for the left knee. In
an August 31, 2015 report, Dr. Greiner opined that based on appellant’s medical history, clinical
findings and physical examination of July 28, 2015, he sustained 16 percent permanent
impairment of the left knee in accordance with the sixth edition of the A.M.A., Guides2 as a
result of the work-related injury. He indicated that appellant’s work-related injury led to
permanent loss of physical function. In a March 17, 2016 report, Dr. Greiner reiterated that,
based on appellant’s medical history, clinical findings, and physical examination of July 28,
2015, appellant had permanent impairment of 16 percent of the left knee in accordance with the
A.M.A., Guides as a result of the work injury. He based his findings on range of motion of the
knee from the prior examination and the related surgery.
In a report dated April 14, 2016, an OWCP medical adviser reviewed Dr. Greiner’s report
and disagreed with his findings. He indicated that Dr. Greiner referenced no tables or charts and
provided no worksheets, narrative, or calculations to explain the method by which he arrived at
his determination. Further, the medical adviser indicated that Dr. Greiner based his rating
determination on range of motion findings. However, the examinations of July 7 and 28, 2015
failed to document left knee range of motion measurements. He recommended appellant be
referred to a second opinion physician for an impairment evaluation.
On April 21, 2016 OWCP referred appellant for a second opinion to Dr. Kala
Danushkodi, a Board-certified physiatrist, for a determination of whether he had permanent
impairment attributable to his accepted conditions. In a report dated May 10, 2016,
2

A.M.A., Guides (6th ed. 2009).

2

Dr. Danushkodi noted a history of appellant’s work-related condition and subsequent treatment.
She noted examination findings of no swelling or effusion, mild patellofemoral crepitus, mild
tenderness of the right medial femoral condyle, negative anterior drawer signs, negative varus
and valgus stress testing, normal knee range of motion, mild pain with knee hyperflexion, mildly
antalgic gait, normal manual strength in the leg, and intact sensory examination. Dr. Danushkodi
diagnosed left knee partial medial meniscectomy. She noted, pursuant to Table 16-3, page 511
of the A.M.A., Guides, Knee Regional Grid, Medial Meniscus tear, status post partial
meniscectomy, appellant was a class 1 impairment, grade C, with default impairment of two
percent of the left leg. Dr. Danushkodi noted that pursuant to Table 16-6, the grade modifier for
Functional History (GMFH) was 1 for antalgic limp; pursuant to Table 16-7, the grade modifier
for Physical Examination (GMPE) was 1 for palpatory findings; and pursuant to Table 16-8, the
grade modifier for Clinical Studies (GMCS) was not applicable as it was used in the diagnosis
grid. She utilized the net adjustment formula to find a net adjustment of zero which would place
appellant at grade C with two percent permanent left lower extremity impairment.
In a May 26, 2016 report, the medical adviser agreed with Dr. Danushkodi’s impairment
rating determination of two percent permanent impairment of the left lower extremity.
In a decision dated June 22, 2016, OWCP granted appellant a schedule award for two
percent permanent impairment of the left lower extremity. The period of the award was from
May 10 to June 19, 2016.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing federal regulations,4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.5 For decisions issued
beginning May 1, 2009, the sixth edition of the A.M.A., Guides will be used.6
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).7 Under the sixth edition, for lower extremity impairments the evaluator
identifies the impairment Class of Diagnosis (CDX) condition, which is then adjusted by grade
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
7

A.M.A., Guides, 3, section 1.3, The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement.

3

modifiers based on functional history, physical examination, and clinical studies.8 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).9 The grade
modifiers are used on the net adjustment formula described above to calculate a net adjustment.
The final impairment grade is determined by adjusting the grade up or down the default value C,
by the calculated net adjustment.10
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides with the OWCP medical
adviser providing rationale for the percentage of impairment specified.11
ANALYSIS
OWCP accepted the claim for left knee sprain, left knee medial meniscus tear, and left
knee synovitis. It authorized a left knee arthroscopic surgery which was performed on
November 14, 2012. On June 22, 2016 appellant received a schedule award for two percent
permanent impairment of his left lower extremity. The Board finds that appellant has not met his
burden of proof to establish more than two percent permanent impairment.
In support of his request appellant submitted a report from Dr. Greiner dated July 28,
2015 who noted that his examination of the left knee revealed crepitus in the patellofemoral
region, intact anterior and posterior cruciate ligament, intact medial and lateral collateral
ligaments, and strength of 4/5. Dr. Greiner diagnosed left knee pain, internal derangement of the
knee and sprain and strain of the medial collateral ligament of the knee. He noted that appellant
reached maximum medical improvement for the left knee. In reports dated August 31, 2015 and
March 17, 2016, Dr. Greiner opined that based on appellant’s medical history, clinical findings
and physical examination of July 28, 2015, appellant had permanent impairment of 16 percent of
the left knee under the A.M.A., Guides as a result of the work-related condition. On March 17,
2016 he indicated that he based his findings on range of motion of the knee from the prior
examination and the related surgery. However upon review of Dr. Greiner’s reports dated July 7
and 28, 2015, he fails to document range of motion figures for the left knee and did not otherwise
explain how he arrived at his impairment rating pursuant to specific provisions of the A.M.A.,
Guides. Dr. Greiner failed to cite tables or charts in the A.M.A., Guides to support his
impairment rating or provide his calculations in support of his determination. It is well
established that when an attending physician’s report provides an estimate of impairment but

8

Id. at 494-531.

9

Id. at 521.

10

A.M.A., Guides 497.

11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).

4

does not address how the rating was made under the A.M.A., Guides, it is of little probative
value.12
OWCP referred appellant for a second opinion evaluation to Dr. Danushkodi. In a
May 10, 2016 report, Dr. Danushkodi diagnosed left knee post partial medial meniscectomy.
She properly noted that, under Table 16-3, page 511 of the A.M.A., Guides, Knee Regional Grid,
Medial Meniscus Tear status post partial meniscectomy, appellant was a class 1 impairment,
grade C, with a default impairment rating of two percent. Dr. Danushkodi noted pursuant to
Table 16-6, page 516, the grade modifier for functional history was 1 for appellant’s antalgic
limp; pursuant to Table 16-7, page 517, the grade modifier for physical examination was 1 for
positive palpatory findings; and pursuant to Table 16-8, the grade modifier for clinical studies
was not applicable as it was used in the diagnosis grid. She properly utilized the net adjustment
formula to find a net adjustment of zero which would place appellant at grade C for two percent
of the left leg. Dr. Danushkodi opined that appellant had two percent permanent impairment of
the left leg.
In a May 26, 2016 report, OWCP’s medical adviser reviewed Dr. Danushkodi’s May 10,
2016 report. He agreed with the diagnosis and class of diagnosis used by Dr. Danushkodi. The
medical adviser also agreed that appellant’s functional history grade modifier, GMFH, was 1;
that his physical examination grade modifier (GMPH) was 1, and that GMCS was not applicable.
Using the net adjustment formula the medical adviser concurred with a net adjustment of zero for
a final grade of C which yields two percent impairment of the left lower extremity.
The Board finds that OWCP’s medical adviser and Dr. Danushkodi properly calculated
permanent impairment under the A.M.A., Guides. There is no current medical evidence in
accordance with the A.M.A., Guides which supports that appellant sustained more than two
percent permanent impairment for the left leg for which he previously received a schedule
award.
On appeal appellant asserts that Dr. Greiner performed an impairment evaluation under
the A.M.A., Guides on August 31, 2015 and determined that he had 16 percent permanent
impairment of the left lower extremity. Appellant advised that he also submitted a March 17,
2016 report from Dr. Greiner who attached his office notes and operative report. He asserts that
Dr. Greiner’s report supports that he has 16 percent permanent impairment. However, as noted
above, Dr. Greiner’s report failed to clearly explain how he arrived at 16 percent left lower
extremity impairment rating under the A.M.A., Guides. Appellant also contended that the
second opinion physician examined him for seven minutes, that she was not thorough, and that
she failed to mention his pain in her report. The Board found that Dr. Danushkodi’s report was
sufficiently rationalized and properly based on the sixth edition of the A.M.A., Guides.
Appellant has offered no evidence to support his contentions.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
12

See Paul R. Evans, Jr., 44 ECAB 646 (1993); John Constantin, 39 ECAB 1090 (1988) (medical report not
explaining how the A.M.A., Guides are utilized is of little probative value).

5

CONCLUSION
The Board finds that appellant has not established that he has more than two percent
permanent impairment of the left lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the June 22, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 9, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

